Case 2:18-md-02836-RBS-DEM Document 940 Filed 05/11/20 Page 1 of 5 PageID# 19280




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION


   In re:
   ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION
                                                           MDL No. 2:18-md-2836



   THIS DOCUMENT RELATES TO:
   ALL ACTIONS




           JOINT MOTION TO SEAL PORTIONS OF PRESENTATION SLIDES

         Defendants Merck & Co., Inc., Merck Sharp & Dohme Corp., Schering-Plough Corp.,

  Schering Corp., and MSP Singapore Co. LLC, and Defendants Glenmark Pharmaceuticals, Ltd.

  and Glenmark Pharmaceuticals Inc., USA, incorrectly identified as Glenmark Generics Inc., USA,

  (collectively, “Defendants”), by counsel, pursuant to Local Rule 5 of the Local Rules of Practice

  for the United States District Court for the Eastern District of Virginia (“Local Rules”) and

  direction of this Court, hereby move this Court for leave to file under seal: (1) Portions of

  Defendants’ Slides for Direct Purchaser Plaintiffs’ Motion For Class Certification (“Portions of

  Defendants’ DPP Slides”); (2) Portions of Defendants’ Presentation Slides for Dr. James Hughes

  Ph.D. for EPP Class Certification Hearing (“Portions of Defendants’ EPP Hughes Slides”); and

  (3) Portions of Defendants’ Presentation on Ascertainability for EPP Class Certification Hearing

  (“Portions of Defendants’ EPP Ascertainability Slides”). Each document was submitted to the
Case 2:18-md-02836-RBS-DEM Document 940 Filed 05/11/20 Page 2 of 5 PageID# 19281



  Court in connection with the class certification hearings held on May 1, 2020 for the above-

  captioned action, and Defendants request that portions of those materials be sealed pursuant to the

  Court’s Minute Entry, dated May 4, 2020 (Dkt. 927). The grounds and authorities in support of

  this Motion are set forth in detail in the Memorandum in Support of the Motion to Seal, filed this

  same day. A Proposed Order is attached as Exhibit 1. Public Versions of the Portions of

  Defendants’ DPP Slides, Portions of Defendants’ EPP Hughes Slides, and Portions of Defendants’

  EPP Ascertainability Slides and Defendants’ slides tendered at the Class Action Hearing entitled:

  “Defendants’ Presentation on EPP Class Certification Legal Issues” are attached as Exhibits 2-5.

  Dated: May 11, 2020                          Respectfully submitted,

                                               /s/ Stephen E. Noona
                                               Stephen E. Noona
                                               Virginia State Bar No. 25367
                                               KAUFM AN & CANOLES, P.C.
                                               150 W. Main Street, Suite 2100
                                               Norfolk, VA 23510-1665
                                               Telephone: (757) 624-3239
                                               Facsimile: (888) 360-9092
                                               senoona@kaufcan.com

                                               Samuel G. Liversidge (pro hac vice)
                                               Christopher D. Dusseault (pro hac vice)
                                               GIBSON, DUNN & CRUTCHER LLP
                                               333 South Grand Avenue
                                               Los Angeles, CA 90071-3197
                                               Telephone: (213) 229-7855
                                               Facsimile: (213) 229-6855
                                               SLiversidge@gibsondunn.com
                                               CDusseault@gibsondunn.com

                                               Veronica S. Lewis (pro hac vice)
                                               Ashley Johnson (pro hac vice)
                                               GIBSON, DUNN & CRUTCHER LLP
                                               2001 Ross Ave. Ste. 2100
                                               Dallas, TX 75201-6912
                                               Telephone: (214) 698-3320
                                               Facsimile: (214) 571-2936
                                               VLewis@gibsondunn.com


                                                  2
Case 2:18-md-02836-RBS-DEM Document 940 Filed 05/11/20 Page 3 of 5 PageID# 19282



                                     Eric J. Stock (pro hac vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166
                                     Telephone: (212) 351-2301
                                     Facsimile: (212) 716-0801
                                     estock@gibsondunn.com

                                     Tarek Ismail (pro hac vice)
                                     Jennifer L. Greenblatt (pro hac vice)
                                     GOLDM AN ISM AIL TOM ASELLI BRENNAN & BAUM
                                     LLP
                                     200 South Whacker Drive, 22nd Floor
                                     Chicago, IL 60606
                                     Telephone: (312) 681-6000
                                     Facsimile: (312) 881-5191
                                     tismail@goldmanismail.com
                                     jgreenblatt@goldmanismail.com

                                     Counsel for Defendants Merck & Co., Inc.; Merck
                                     Sharp & Dohme Corp.; Schering-Plough Corp.;
                                     Schering Corp. and MSP Singapore Co. LLC



                                     /s/ Richard H. Ottinger
                                     Richard H. Ottinger (VSB No. 38842)
                                     Dustin M. Paul (VSB No. 75287)
                                     Jennifer L. Eaton (VSB No. 87491)
                                     VANDEVENTER BLACK LLP
                                     101 West Main Street, Suite 500
                                     Norfolk, VA 23510
                                     Telephone: (757) 446-8600
                                     Facsimile: (757) 446-8670
                                     rottinger@vanblacklaw.com
                                     dpaul@vanblacklaw.com
                                     jeaton@vanblacklaw.com

                                     Steven A. Reed (admitted pro hac vice)
                                     R. Brendan Fee (admitted pro hac vice)
                                     Zachary M. Johns (admitted pro hac vice)
                                     Jessica J. Taticchi (admitted pro hac vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Telephone: (215) 963-5000


                                        3
Case 2:18-md-02836-RBS-DEM Document 940 Filed 05/11/20 Page 4 of 5 PageID# 19283



                                     Facsimile: (215) 963-5001
                                     steven.reed@morganlewis.com
                                     brendan.fee@morganlewis.com
                                     zachary.johns@morganlewis.com
                                     jessica.taticchi@morganlewis.com

                                     Stacey Anne Mahoney (admitted pro hac vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     101 Park Ave.
                                     New York, NY 10178
                                     Telephone: (212) 309-6000
                                     Facsimile: (212) 309-6001
                                     stacey.mahoney@morganlewis.com

                                     Counsel for Defendants
                                     Glenmark Pharmaceuticals Ltd. and
                                     Glenmark Pharmaceuticals Inc., USA, incorrectly
                                     identified as Glenmark Generics Inc., US




                                       4
Case 2:18-md-02836-RBS-DEM Document 940 Filed 05/11/20 Page 5 of 5 PageID# 19284




                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 11, 2020, I electronically filed the foregoing with the Clerk of

  the Court using the CM/ECF system, which will automatically send an email notification of such

  filing to all counsel of record who have filed an appearance.


                                                 /s/ Stephen E. Noona
                                                 Stephen E. Noona
                                                 Virginia State Bar No. 25367
                                                 KAUFM AN & CANOLES, P.C.
                                                 150 W. Main Street, Suite 2100
                                                 Norfolk, VA 23510-1665
                                                 Telephone: (757) 624-3239
                                                 Facsimile: (888) 360-9092
                                                 senoona@kaufcan.com

                                                 Counsel for Defendants Merck & Co., Inc.; Merck
                                                 Sharp & Dohme Corp.; Schering-Plough Corp.;
                                                 Schering Corp. and MSP Singapore Co. LLC




                                                   5
